Citation Nr: 0428121	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral maxillary 
sinusitis.

2.  Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that new and material 
evidence sufficient to reopen the veteran's previously-denied 
claim for service connection for bilateral maxillary sinus 
had not been received, and denied the veteran's claim for 
this benefit; and granted an increased rating for the 
veteran's service-connected duodenal ulcer disease from 
noncompensably (zero percent) to 10 percent disabling.  The 
veteran filed a timely appeal to these determinations.

When this matter was previously before the Board in November 
2003 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The issue of service connection for bilateral maxillary 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in May 1974, the RO originally 
denied the veteran's claims for service connection for a 
bilateral maxillary sinusitis; the veteran did not file a 
timely appeal to this decision.

3.  In April 1991 and again in July 1999, the RO issued 
rating decisions in which it determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's previously-denied claim for service connection for 
bilateral maxillary sinusitis; the veteran did not file a 
timely appeal to either decision.

4.  The evidence received since the time of the RO's July 
1999 decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.

5.  The veteran's duodenal ulcer disease is currently 
manifested by mild symptoms, with no evidence that these 
symptoms recur more than once or twice yearly.


CONCLUSIONS OF LAW

1.  The July 1999 RO rating decision, which determined that 
new and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral maxillary 
sinusitis had not been received, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  The evidence received since the July 1999 RO rating 
decision is new and material, and the claim for service 
connection for bilateral maxillary sinusitis is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  The schedular criteria for an evaluation in excess of 10 
percent for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.114, Diagnostic 
Code 7305 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in November 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his new and 
material evidence and increased rating claims, as well as 
notice of the specific legal criteria necessary to 
substantiate these claims.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in April 2002, in the statement of the case (SOC) issued in 
August 2002, in the supplemental statement of the case (SSOC) 
issued in April 2004, in the Board remand dated in November 
2003, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in December 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and examination 
reports, including medical opinions regarding the severity of 
the veteran's disorder, and several personal statements made 
by the veteran in support of his claims.  The RO has obtained 
all pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

I.  New and Material Evidence Claim

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in November 2001, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a May 1974 rating decision, the RO initially denied the 
veteran's claim for service connection for bilateral 
maxillary sinusitis on the basis that the veteran's service 
medical records contained no evidence of complaints or 
diagnoses of, or treatment for, sinusitis.  While a post-
service VA examination report dated in March 1974 contained a 
diagnosis of bilateral maxillary sinusitis, the examiner did 
not relate this post-service diagnosis to the veteran's 
military service.  The veteran did not appeal this decision.

In November 1990, the RO received from the veteran a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which was construed as, among other things, a claim to reopen 
the previously-denied claim for service connection for 
bilateral maxillary sinusitis.  In January 1991, the RO sent 
the veteran a letter indicating that he needed to submit new 
and material evidence in order to reopen his claim.  In a 
decision dated in April 1991, the RO sent the veteran a 
letter in which it informed him that since no new evidence of 
any kind had been submitted in response to their request, new 
and material evidence sufficient to reopen the veteran's 
previously denied claim had not been submitted, and his claim 
was denied.  

In May 1999, the RO received from the veteran a VA Form 21-
4138, Statement in Support of Claim, in which he requested an 
"increase" in his service-connected sinusitis disorder.  
The RO construed this statement as a claim to reopen the 
veteran's previously-denied claim for service connection for 
this disability.  In a rating decision dated in July 1999, 
the RO determined that new and material evidence sufficient 
to reopen the veteran's claim for service connection for 
bilateral maxillary sinusitis had not been received, and 
denied his claim.  The RO again observed that no new evidence 
had been received since the time of the previous denial of 
this claim.  While the RO had scheduled the veteran to 
undergo a VA examination in relation to his claim, a June 
1999 statement from the VA medical center indicated that the 
veteran had failed to report for the scheduled examination.  
Therefore, the RO again denied the veteran's claim.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in July 1999.  However, no 
appeal was filed within one year of notification of the July 
1999 denial; therefore, the decision became final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final July 1999 
decision includes the following:  VA outpatient treatment 
notes dated from April 2001 to November 2003; the report of a 
VA stomach examination dated in January 2002; and service 
hospitalization records from Fort Jackson, South Carolina, 
the Darmstadt, Germany U.S. Army Base, and the Frankfurt, 
Germany U.S. Army Base dated in 1971 and 1972, all of which 
were received by VA in April 2004.  The Board observes that, 
pursuant to applicable VA regulations, when additional 
service medical records are received, even subsequent to a 
final denial, the claim is automatically reopened and the 
claim must be readjudicated.  See 38 C.F.R. § 3.156(c) 
("Where the new and material evidence consists of a 
supplemental report from the service department...the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction").  Therefore, the claim for service 
connection for bilateral maxillary sinusitis is reopened.  
While 38 C.F.R. § 3.156(c) contemplates the reopening of a 
claim by the agency of original jurisdiction, which in this 
case is the RO, the Board finds that the veteran has not been 
prejudiced by the Board's reopening of his claim at this 
time, as it constitutes a partial grant of the benefit sought 
by the veteran on appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1994).  However, as will be explained in the remand 
section immediately following this decision, the Board finds 
that the veteran's reopened claim must be remanded to the RO 
for initial adjudication on the merits.

II.  Increased Rating Claim

The veteran has also claimed entitlement to a disability 
rating in excess of 10 percent for his service-connected 
duodenal ulcer disease.  In accordance with 38 C.F.R. §§ 4.1, 
4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2003).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's duodenal ulcer disease includes VA outpatient 
treatment notes dated from April 2001 to January 2002.  These 
notes do not contain any relevant findings of 
gastrointestinal abnormalities.  On the contrary, at the time 
of repeated examinations throughout the period for non-
gastrointestinal related complaints, the veteran's 
gastrointestinal system was note to be "negative" for any 
evidence of dysphagia, abdominal pain, nausea, vomiting, 
hematemesis, diarrhea, constipation, melena or hematochezia.  

In January 2002, the veteran underwent a VA gastrointestinal 
examination.  At that time, the veteran stated that since the 
time of his discharge from the military, he had suffered from 
epigastric discomfort associated with heartburn, pyrosis, and 
acid reflux that worsened after meals or during the night.  
He reported that his symptoms improved with the use of over-
the-counter products such as Tums.  The veteran denied any 
vomiting, hematemesis or melena.  He also denied any 
circulatory disturbance after meals or hypoglycemic 
reactions.  He complained of occasional stomach nausea, 
approximately 2 to 3 times per month, but denied any vomiting 
or other associated symptoms.  On examination, there were no 
signs of anemia and no weight changes were reported.  
Following this examination, the examiner rendered a diagnosis 
of duodenal ulcer disease.

The Board observes that this examiner requested that the 
veteran undergo a gastrointestinal series, which was 
conducted in February 2002.  The results of this testing were 
normal, save for a small sliding hiatal hernia, without 
gastroesophageal reflux.

Also of record are VA outpatient treatment notes dated from 
February 2002 to November 2003.  Of note is a VA outpatient 
treatment note dated in July 2002, at which time the veteran 
complained of marked heartburn and epigastric burning, with 
no melena or hematochezia.  The examiner noted that the 
veteran had reduced his consumption of alcohol to 1 to 2 
drinks per day.  The results of the February 2002 complete 
gastrointestinal series were again set forth.  Following an 
examination, the examiner rendered a diagnosis of 
hyperacidity, gastric, most probably gastroesophageal reflux.  
A trial of a prescription drug was to be given to the 
veteran.

The veteran's duodenal ulcer disease has been evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7305, pursuant to which the severity of 
duodenal ulcers is evaluated.  Under this code, a 10 percent 
rating is warranted for mild duodenal ulcer, with recurring 
symptoms once or twice yearly.  A 20 percent rating is 
warranted for moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
more in duration at least four or more times per year.  
Finally, a 60 percent rating is warranted for severe duodenal 
ulcer, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

A review of the evidence detailed above reveals that the 
veteran's duodenal ulcer disease is no more than mild in 
severity, warranting a 10 percent rating under DC 7305.  The 
veteran has complained of heartburn and reflux with 
occasional nausea, but has denied all other symptoms.  While 
the frequency of these symptoms was not stated, the Board 
notes that VA outpatient treatment notes dated from 2001 to 
2003, which indicate frequent visits for various complaints, 
shows only one instance of treatment for symptoms related to 
the veteran's duodenal ulcer, in July 2002.  At all other 
times during which the veteran's gastrointestinal system was 
examined, no abnormality of any kind was noted.  The Board 
finds that this level of frequency most closely corresponds 
to the "once or twice yearly" contemplated by a 10 percent 
rating under DC 7305.

The Board finds that the requirements for a higher 20 percent 
rating have not been shown by the evidence.  There is no 
evidence of recurring episodes of severe symptoms two to 
three times per year, or that such episodes average 10 days 
in duration.  Neither is there evidence of continuous 
moderate manifestations.  On the contrary, as noted above, 
the veteran was generally found to be free from 
gastrointestinal symptoms during the appeal period, and 
gastrointestinal testing showed mostly normal results, with 
no evidence of gastroesophageal reflux or other 
abnormalities, except for a small sliding hiatal hernia.  As 
such, the Board finds that an increased rating under DC 7305 
is not warranted.

Furthermore, as duodenal ulcer is a disability for which a 
specific diagnostic code exists under the Rating Schedule, an 
evaluation by analogy to another diagnostic code section is 
not appropriate in this case; therefore, there is no other 
diagnostic code which could potentially provide a basis for 
the assignment of more that the 10 percent evaluation which 
is currently assigned.

In reaching the foregoing decision to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral 
maxillary sinusitis is reopened.  To this extent only, the 
appeal is allowed.

An increased disability rating for the veteran's duodenal 
ulcer disease, currently evaluated as 10 percent disabling, 
is denied.


REMAND

Having reopened the veteran's claim for service connection 
for bilateral maxillary sinusitis, the Board has considered 
whether initial Board consideration of the merits of the 
veteran's service connection claim at this time is 
appropriate.  The Board concludes that it is not, and that 
the veteran's claim must be remanded to the RO for initial 
adjudication of the veteran's service connection claim.  In 
reaching this determination, the Board observes that its 
decision to reopen the veteran's claim above was based upon 
the provisions of 38 C.F.R. § 3.156(c), which instructs that 
in cases where the new evidence consists of previously 
unavailable service department records, the claim shall be 
reopened and readjudicated.  However, the Board observes that 
this regulation clearly states that it is the agency of 
original jurisdiction that is responsible for the 
"reconsideration" of the underlying claim.  Therefore, as 
the RO has not yet had an opportunity to reconsider this 
newly reopened claim, the Board finds that a remand in this 
case is required with instructions that the RO readjudicate 
the veteran's claim for service connection for bilateral 
maxillary sinusitis.

The Board notes further, that the additional service medical 
records added to the record document the veteran's 
hospitalization in April 1972 and in October 1972.  The 
veteran was hospitalized in April 1972 for a functional 
gastrointestinal disorder and idiopathic, benign eosinophilia 
for which an allergy component was to be considered.  
Physical examination at that time revealed, in pertinent 
part, a slight boggy mucosa to the nose.  At the time of the 
October 1972 hospitalization, the veteran gave a medical 
history of having had a nasal operation for "deviated 
septum" and gave a history of frequent rhinitis.  The 
diagnoses at that time were lymphadenopathy of the left 
axilla and peripheral eosinophilia, cause undetermined.  
Although these service medical records do not specifically 
include a diagnosis of sinusitis, in light of the indication 
of additional pertinent records and indication that further 
medical inquiry would be helpful, the Board finds that a 
remand is in order at this time.  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the veteran and 
request that he provide complete 
information regarding all health care 
providers that have treated him for any 
sinus-related disorders including a 
deviated nasal septum and rhinitis as 
reported by him at the time of his 
October 1972 hospitalization.  The RO 
should then contact those health care 
providers indicated by the veteran and 
request any and all treatment records, 
examination reports, notes, consults, and 
complete clinical records.   If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Thereafter, the RO should make 
arrangements for the veteran to be 
scheduled for an examination by an 
appropriate specialist to determine the 
nature and etiology of the veteran's 
sinusitis.  The claims folder must be 
made available to the examiner.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express opinions as to the following 
questions:

(a).  What is the apparent/likely 
date of onset and etiology of the 
veteran's sinusitis?

(b).  Is it at least as likely as 
not that the veteran's sinusitis is 
etiologically related to any 
symptomatology shown in service or 
otherwise related to service?

The opinion should summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

3.  The RO should readjudicate the issue 
of service connection for bilateral 
maxillary sinusitis, with due 
consideration of the newly-received 
service medical records from Fort 
Jackson, South Carolina, the Darmstadt, 
Germany U.S. Army Base, and the 
Frankfurt, Germany U.S. Army Base dated 
in 1971 and 1972, received by VA in April 
2004, as well as any additional evidence 
received as a result of the development 
undertaken under items (1) and (2) above.  
If any determination remains unfavorable 
to the veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.31, and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



